Citation Nr: 0721766	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits for the period from November 
30, 1987, to March 29, 1991.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.  He died on October [redacted], 2001.  The appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appellant withdrew the request for a hearing in August 
2006.  

In September 206, the appellant petitioned the Board to 
reconsider a March 1990 Board decision.  In July 2007, the 
Board denied the motion for reconsideration.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  The veteran died in October 2001.  

2.  The veteran's claim for an increased rating in 1987 was 
denied by the Board in March 1990.

3.  At the time of his death he was not entitled to any 
additional periodic monetary benefits based on an existing 
rating or decision for the two-period prior to death.  




CONCLUSION OF LAW

There is no legal entitlement to accrued benefits from 
November 30, 1987 to March 29, 1991.  38 U.S.C.A. § 5121(c) 
(West 2002); 38 C.F.R. § 3.1000(c) (2006).


REASONS AND BASES FOR FINIDINGS AND CONCLUSION

Initially, the Board notes that in this case, as there is no 
legal basis upon which to award accrued benefits from 
November 30, 1987 to March 29, 1991, the veteran's appeal 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Since the law, as mandated by statute, and 
not the evidence, is dispositive of the claim, VA's duties to 
notify and to assist the veteran do not apply.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Criteria & Analysis

By way of history, the Board notes that during the veteran's 
lifetime, he was service connected for post-traumatic stress 
disorder (PTSD).  He filed a claim for an increased rating in 
November 1987.  In a March 1990 decision, the Board denied a 
rating in excess of 50 percent for PTSD.  A June 1991 rating 
decision reflects that a temporary total evaluation was 
assigned from March 29, 1991 based on hospitalization, and a 
50 percent evaluation was assigned from May 1, 1991.  In a 
July 1992 rating decision, a 100 percent evaluation for PTSD 
was assigned from November 12, 1991.  

In October 2001, the veteran died.  The appellant filed a 
claim for accrued benefits in December 2001.  In a February 
2002 rating decision, the agency of original jurisdiction 
(AOJ) determined that there was clear and unmistakable error 
(CUE) in the July 1992 rating decision as to the effective 
date assigned for the 100 percent disability evaluation.  The 
effective date of the 100 percent evaluation for PTSD was 
amended to March 29, 1991.  In May 2005, the appellant was 
awarded accrued benefits based on the assignment of March 29, 
1991 as the effective date for the 100 percent evaluation for 
PTSD.  A July 2005 RO letter notes the appellant was paid 
accrued benefits from May 1, 1991 to November 30, 1991.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 
F.3d 1296 (Fed Cir. 1998), the United States Court of Appeals 
for the Federal Circuit held that the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision 
in order for a surviving spouse to be entitled to accrued 
benefits.  

The Board notes that 38 U.S.C.A. § 5121(a) was amended in 
January 2003 to eliminate the two-year restriction on the 
payment of accrued benefits.  The revision to the statute, 
however, applies only to deaths occurring on or after the 
date of enactment, which was December 16, 2003.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  Because the veteran's death 
occurred in October 2001, the appellant's claim must be 
considered under the version of 38 U.S.C.A. § 5121(a) 
previously in effect, which limited eligibility for accrued 
benefits to a two-year period.

As noted, the appellant was awarded accrued benefits from 
March 29, 1991.  As reflected in the August 2006 VA Form 646, 
and the October 2005 notice of disagreement, the appellant 
now seeks accrued benefits specifically for the period from 
November 30, 1987 to March 29, 1991.  Essentially, she 
asserts that the veteran should have been rated as 100 
percent disabled from the date of the November 1987 claim for 
an increased evaluation for PTSD.  The Board notes that the 
November 1987 claim for a rating in excess of 50 percent for 
PTSD was denied by the Board in a March 1990 decision.  The 
veteran did not appeal the March1990 Board decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC), and that 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1100 (2006).  

Having reviewed the record, the Board finds that there were 
no periodic monetary benefits due and unpaid for PTSD from 
November 30, 1987 to March 29, 1991 at the time of the 
veteran's death in October 2001.   Accordingly, the appeal 
must be denied.  


ORDER

Entitlement to accrued benefits for the period from November 
30, 1987, to March 29, 1991, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


